Title: From John Adams to John Quincy Adams, 10 May 1816
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy May 10th 1816

The Words Machiavelism and Jesuitism, have for 200 years passed, have been customarily employed, by the general Consent of all honest Men; to Signify a perfect Complication of Hypocricy and Knavery; of Falshood, Fraud, Perfidy, Perjury, Tyrany and Cruelty: and all this maturely and deliberately digested and established both in Theory and Practice. Pascal, the only modern Demosthenes, in his Provincial Letters, has stated concisely their system i.e. of the Jesuits, the Macchiavelists We will waive for the present, from authentic Writers. Let me intreat you to read these Letters again. Let me also intreat you to read an History of the Jesuits in four French Volumes printed in Amsterdam in 1761. If this Work has ever been translated into English I pray you to Send it to me. If not, and I had Eyes I would translate it myself; and if my purse were not empty, would print an Edition of it at my own expence to give away among my fellow Citizens in America. Your Friend The Patriarch, and The General, is precisely Such a Being, as I should have Suspected him to be, a perfect Model of consummate Masquerade. I am very curious, very inquisitive, very impatient to know his Correspondents in America.
Did you ever read the Histories of the Kings of the Gypsies, especially that of Bamfield Moor Carew.? Have you read the Writings of Nimrod Hews and Christopher Macpherson? Have you read the History the discipline and the Doctrines and the Miracles of the Shaking Quakers? Mesmer, Cagliostro, Graham, The Convulsionaires, The Miracles at the Tomb of the blessed and Sainted Abby Paris are, no doubt familiar to you. If you were here I could furnish you with much edifying Information on these great Subjects. Are you acquainted with the Biography the Philosophy, the Religion the Prophecies the Revelations of the Prophet of Wabash or the Kirkland Prophet of Oneida?
There is in human Nature, a solid, unchangeable and eternal foundation of Religion. There is also a Germ of Superstition, Seemingly a fungous growth, or a Spurious Sprout, which the grossest Blockheads and most attrocies Villains are able to cultivate, into Systems and Sects to deceive millions and cheat and pillage hundreds and thousands of their fellow Creatures.
All Religions have Something good in them: but the Ambition and Avarice of Priests and Politicions have introduced into all of them, monstrous Corruptions and Abuses, and into none more cruel bloody and horrible than into the Christian. My Advice to you, is to be extreamly cautious and reserved on the Subject of Religion.
Your are better where you are than you can be in the Smoke of London.—
My Love to Louisa, and all the dear Boys. Their Letters delight me. But I cannot write to them so often as I wish. They Seem to me to be very happy and to make happy Improvements in their Studies and Exercises.
I have read fifteen Volumes of The Baron de Grim, and with more Interest Amusement and Instruction, than all the Writings of Condilac and La Harpe. You must read him. Neither you nor your Sons can ever form an adequate Idea of the Shape and feature of the 18th: Century or a conjecture concerning the complexion of the 19th. without reading those Books. The Lord have mercy Upon Us and incline our hearts to keep the honest Law of Liberty, without Phrensy: and undefiled Religion without Sacerdotal despotism.
Will you be so good as to send me the Edenburgh and Quarterly Reviews The Expence of which I will regularly pay your Brother.
My Love to Mr Smith, whose kind Letter I have recd. and will write him as soon as my Eyes and health will permit. But I can Say as Voltaire did, always “vieux et malade” and I might add paralytique et presque aveugle.
Adieu
A.